Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 25-45 are pending in the present application.  The instant claims are rejected as indicated below.

Specification
The objections to the specification as set forth in paragraphs 2 and 3 of the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 112
The rejection of claims 28 and 29 under 35 USC 112, 4th paragraph is maintained.
As noted in the previous Office Action, the instant claims recite the limitation “wherein improving nerve regeneration comprises improving or accelerating recovery” or “wherein improving nerve regeneration comprises improving nerve myelination or restoring, at least partially, axon morphology or electrophysiological functions”, which 

Response to Arguments
Applicant argues
claim 25 is not directed to a composition as stated by the Office Action, but rather to a method of improving nerve regeneration, the composition is administered as part of the method; and
the limitations of claims 28 and 29 are effects brought about by performing the steps of the claimed method, rather than properties of the composition mentioned in claim 25.
Applicant’s argument was considered but not persuasive for the following reasons.
First, the examiner does not imply that the claimed invention is a composition.  The method as instantly claimed is attributed to the administration of a composition comprising baclofen, D-sorbitol and naltrexone as recited by the instant claims.  That is, the improvement of nerve regeneration in a human suffering from CMT as instantly claimed is a direct effect of administering the recited composition.
Second, although the limitations of claims 28 and 29 are effects brought about by performing the claimed method, the claimed method, i.e., improving nerve regeneration in a human subject suffering from CMT, is brought about by administering the recited composition.  Therefore, the properties recited by claims 28 and 29 are attributed to the administration of the recited composition and as noted by MPEP § 2112, identical composition cannot have exclusive properties, i.e., a composition and its properties are 

For these reasons, the rejection of claims 28 and 29 under 35 USC 112, 4th paragraph is maintained.

Double Patenting
The rejection of claims 25-45 on the ground of nonstatutory double patenting over claims of U.S. Patent Nos. 9,393,241; 9,427,436; 9,566,275; 10,583,135 and 10,905,686 is withdrawn. 
The terminal disclaimer filed October 25, 2021 is noted.

The rejection of claims 25-45 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8,992,891; 10,322,101; 10,441,558 and 10,463,640 is maintained. 
As set forth in the previous Office Action, although, the instant claims and the reference claims are not identical, they are not patentably distinct from each other because the claims of reference patents recite the claimed use (see ‘891, ‘101, ‘640, ‘558).  
However, unlike the instant claims and ‘891, claim 1 of ‘101, ‘558 and ‘640 recite only one of the three compounds recited by the claimed invention.  However, dependent claims are further limited by reciting a list of compounds inclusive of the other compounds and, thus, render the claimed composition obvious. 
In other words, the only difference between the instant claims and the reference claims is the recitation of a specific composition comprising baclofen in an amount from 1 to 300 μg/kg/day, D-sorbitol and naltrexone in an amount from 1 to 100 μg/kg/day.  

Response to Arguments
Applicant argues
that similar nonstatutory double patenting rejections based on claims 1-5 of the 
’891 Patent have been overcome without filing a Terminal Disclaimer during 
prosecution of the ’686 Patent as well as the ’135 Patent;
it is not enough that the reference patent claims encompass the present claims; the courts developed “obviousness-type” double patenting to prevent issuance of a patent on claims that are nearly identical to claims in an earlier patent; an obviousness-type double patenting rejection, if not based on an anticipation rationale, is “analogous to a failure to meet the nonobviousness requirement of 35 U.S.C. 103” except that the patent disclosure principally underlying the double patenting rejection is not considered prior art; a determination of obviousness-type double patenting must be based on the matter actually claimed; reliance on the specification and not the claims is legal error;
the presently claimed subject matter is patently distinct from cited claims 1-5 of the ’891 Patent because claims 1-5 of the ’891 Patent do not recite the specific combination of baclofen, sorbitol, and naltrexone that are required by the present application’s claims but instead encompass numerous possible combinations of active agents, i.e. “at least two” agents from a list of seven active agents and do not recite any particular dose of the many possible combinations of active 

the Office Action provides no reasoning explaining why one of ordinary skill would understand the present claims as slight variants of claims 1-5 of the ’891 Patent;
the instant application describe an unexpected synergistic effect of the claimed combination of drugs with reference to paragraphs [0175] and [0196] and as 
shown in FIGS. 1A and 2A.”; and
the same reasoning applies to the °101, *558, and 640 Patents, which are in the same patent family as the ’891 Patent.
Applicant’s argument was considered but not persuasive for the following reasons.
Applicant’s reference to the prosecution of prosecution of the ’686 Patent and ’135 Patent is noted but not relevant.
The examiner agrees that the claims of cited patents do not specifically recite the combination of baclofen, sorbitol and naltrexone.  However, the claims of each of the cited patents are drawn to treating CMT utilizing a combination that includes a mixture of “D-sorbitol, baclofen, pilocarpine, naltrexone, methimazole, mifepristone or ketoprofen”.  
Although, analysis of double patenting is based on the comparison of the instant claims with the reference claims, “the portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim”.  See MPEP § 804(II)(B)(2)(a).
Claim 1 of ‘891 is drawn to:

    PNG
    media_image1.png
    105
    401
    media_image1.png
    Greyscale
 and claim 5 is drawn to:

    PNG
    media_image2.png
    57
    400
    media_image2.png
    Greyscale



‘891 sets forth:

    PNG
    media_image3.png
    146
    396
    media_image3.png
    Greyscale
(col. 5, lines 30-37);

    PNG
    media_image4.png
    248
    394
    media_image4.png
    Greyscale
(col. 15, lines 19-32);

    PNG
    media_image5.png
    143
    396
    media_image5.png
    Greyscale
(col. 20, lines 50-57);

    PNG
    media_image6.png
    109
    403
    media_image6.png
    Greyscale
(col. 21, lines 8-13); and

    PNG
    media_image7.png
    267
    399
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    198
    399
    media_image8.png
    Greyscale
(see col. 21, lines 18-43).
Based on the disclosure, the claimed invention of ‘891 is the use of combination comprising two or more of seven compounds for treating CMT.  Based on the preferred combinations B+A, B+D and A+D, and the teaching that “two or more” of the compounds can be combined, the addition of baclofen to the composition of reference claim 5 would be prima facie obvious.  The motivation is based on the teaching of a composition comprising “two or more” compounds useful in treating CMT and the preferred combinations of the three compounds as shown:

    PNG
    media_image9.png
    57
    255
    media_image9.png
    Greyscale
 .  Note, the combination of D-sorbitol with either naltrexone (as recited by reference claim 5) or baclofen.
Applicant argues the reference claims do not recite any particular dose and the instant application describe an unexpected synergistic effect of the claimed combination of drugs with reference to paragraphs [0175] and [0196] and as shown in FIGS. 1A and 
2A”.
As noted above, “the portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim”.  See MPEP § 804(II)(B)(2)(a).
Col. 21, of ‘891 notes:

    PNG
    media_image6.png
    109
    403
    media_image6.png
    Greyscale
and exemplifies: about 2 to about 20 mg per day of baclofen and about 1 to about 20 mg per day of naltrexone.  
Thus, for example, if said human subject is 70kg, the claimed dose range of baclofen would run between 0.07 to 21 mg per day and that of naltrexone would run between 0.07 to 7 mg per day.  Therefore, the dose ranges of naltrexone and baclofen as claimed would overlap the amounts exemplified by ‘891.  In other words, the reference claims, when read in light of the disclosure would encompass by the claimed ranges.
Applicant also argues unexpected synergistic effect of the claimed combination of drugs.  
‘891 also discloses the prior art combinations produce “additive or synergistic 

As noted by applicant, the same reasoning applies to the ‘101, ‘558, and ‘640 Patents and, thus, the examiner’s response would also apply to patents.
For these reasons, the rejection of claims 25-45 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8,992,891; 10,322,101; 10,441,558 and 10,463,640 is maintained

The provisional rejection of claims 25-45 on the ground of nonstatutory double over claims of copending Application No. 17/132,547 (reference application) is withdrawn. 
The terminal disclaimer filed October 25, 2021 is noted.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA P BADIO/Primary Examiner, Art Unit 1628